         Case 2:20-cv-00372-KG-CG Document 7 Filed 06/23/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

IVEY CROSBY,

        Petitioner,

v.                                                                 Civ. No. 20-372 KG-CG

FNU LNU,

        Respondent.

                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s 28 U.S.C. § 2241

Petition (Doc. 1) is dismissed without prejudice.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
